       Case 3:18-cv-01587-JD Document 99 Filed 06/17/19 Page 1 of 2




VIA ECF

Hon. James Donato
United States District Court, Northern District of California


    Re: Administrative Record in Emami v. Nielsen, No. 18-cv-1587-JD, and Pars
    Equality v. Pompeo, No. 18-cv-7817-JD

Dear Judge Donato:

       In light of the Court’s recent order setting a discovery hearing and status conference
for July 11, 2019, Defendants respectfully request that the Court stay all discovery
deadlines until after it has had an opportunity to address whether discovery is even
appropriate in this record-review case.

        From the outset of this litigation and consistently throughout, Defendants have
maintained that any judicial review the Court permits should be limited to the
administrative record. See Pars, Dkt. Nos. 68, 69, 96, 102, 118, 120; Emami, Dkt. Nos. 45,
83, 96, 98. Indeed, the Court refined Plaintiffs’ claims in its order on the Emami motion to
dismiss: as the Court noted, “the gravamen of the complaint is that the government has
flouted its own guidelines and statements about case-by-case determinations of waiver
applications in favor of a policy of blanket denials.” Emami, Dkt. No. 74 at 12. Notably,
the Court dismissed the constitutional claims raised by Plaintiffs in Emami, and its
reasoning for doing so applies with equal force to the due process claims in Pars. Id. at
16-18. Consequently, the only surviving claim is, as this Court recognized, Plaintiffs’
Accardi claim, and these cases should be reviewed solely on the administrative record. See
Pars, Dkt. No. 119; Emami, Dkt. No. 97.

        To that end, Defendants have provided a full and complete administrative record,
compiled expressly to enable the Court to assess and decide whether the government has,
as Plaintiffs allege, administered the waiver process in a fraudulent way and compelled
consular officers to issue blanket denials of waivers. Plaintiffs will have an opportunity to
assert any contentions to the contrary at the hearing set by the Court for July 11, 2019. Dkt.
No. 119. Plaintiffs informed Defendants, during a conference call on June 17, 2019, that
they also intend to argue in a letter brief that extra-record discovery is appropriate in these
cases; Defendants, moreover, expect that this issue will be relevant to the Court’s
consideration of the government’s summary judgment motion, which is noticed for
argument on July 25, 2019. See Pars, Dkt. No. 120; Emami, Dkt. No. 98. Staying discovery
in the interim1 will not prejudice the parties, as the upcoming hearing will occur well in


1
       An example of such impermissible extra-record discovery is Plaintiffs’ first request
for production of documents, which, as Defendants previously noted, effectively asks for
“the whole universe of materials that relate to the visa application and adjudication
process.” Pars, Dkt. No. 118, at 2. As to Plaintiffs’ first set of interrogatories, those are
inappropriate where they seek information relating to decisionmaking processes
      Case 3:18-cv-01587-JD Document 99 Filed 06/17/19 Page 2 of 2




advance of the close of the September 30 class certification discovery deadline. Emami,
Dkt. No. 83 at 2; Pars, Dkt. No. 102 at 2.

       Despite the Court’s narrowing of the issues to their Accardi claim, Plaintiffs
continue to propound discovery requests on Defendants. For purposes of judicial economy,
and to preserve the parties’ resources and protect them against what may be needless
discovery demands, Defendants ask that all discovery deadlines be stayed until after the
Court has resolved the pending discovery disputes—particularly the question of whether
review of Plaintiffs’ APA claim should be limited to the administrative record.


                                            Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General
                                            Civil Division

                                            AUGUST E. FLENTJE
                                            Special Counsel

                                            WILLIAM C. PEACHEY
                                            Director, Office of Immigration Litigation
                                            District Court Section

                                            GISELA A. WESTWATER
                                            Assistant Director, Office of Immigration
                                            Litigation
                                            District Court Section

                                            STACEY I. YOUNG
                                            Senior Litigation Counsel, Office of
                                            Immigration Litigation
                                            District Court Section

Dated: June 17, 2019                 By:    /s/ David Kim
                                            DAVID KIM
                                            NICOLE GRANT
                                            ANGEL MARTINEZ
                                            Trial Attorneys
                                            Office of Immigration Litigation




underlying individual visa and waiver decisions rendered by consular officers.1 See Pls.’
First Set of Interrogatories.
